 
Exhibit 10.20
 
August 2, 2002
 
Neil Laird
611 Lombardy Way
Redwood City, CA 94062
 
Dear Neil:
 
I am pleased to extend an offer of employment to you for the position of Senior
Vice President and Chief Financial Officer of Docent, Inc. reporting directly to
me, with the terms described below. You will work out of our Mountain View, CA
office.
 
Your anticipated start date will be August 7, 2002.
 
Your compensation will be comprised of an annual base salary of $225,000. In
addition, assuming your continued employment with Docent you will be guaranteed
a quarterly bonus payout of $12,500 per quarter for each of the third and fourth
quarters of 2002, for a total 2002 guaranteed bonus payout amount of $25,000. We
will agree on your 2003 compensation plan with the Company’s Compensation
Committee at the last Committee meeting this year.
 
You will be eligible to participate in Docent’s standard benefit plans, which
currently include medical, dental, vision, long-term disability and term life
insurance; 401(k) plan; flexible spending plan, vacation of three weeks per year
(up to a maximum accrual of four weeks) and holidays. Details about these
benefit plans are available for your review. Docent may modify benefits from
time to time, as it deems necessary.
 
Subject to approval by the Board of Directors, you will be granted a stock
option for the purchase of up to 360,000 shares of Docent common stock with an
exercise price equal to the fair market value of Docent common stock on the date
of grant as determined by the Board of Directors. This option will be granted
pursuant to the Docent 2000 Stock Option Plan and will be subject to vesting
over four years as follows:  1/4 vests after 12 months of service,  1/48 vests
each month of service thereafter.
 
As a condition of your employment, you agree to sign Docent’s Proprietary
Information and Inventions Agreement, which, among other things prohibits the
unauthorized use or disclosure of Docent proprietary information. This letter,
together with your Proprietary Information and Inventions Agreement and the
Officer’s Change in Control Agreement to be entered into by Docent and you if
you accept this offer of employment, will form the complete and exclusive
statement of your employment agreement with Docent. The employment terms in this
letter supersede any other agreements or promises made to you by anyone, whether
oral or written. Further, by signing below and indicating your acceptance of
this offer, you represent that you may legally work in the United States of
America and agree to provide the necessary supporting documentation. As a Docent
employee, you will be expected to abide by Docent rules and regulations as
outlined in the Docent Employee Handbook.



--------------------------------------------------------------------------------

 
August 2, 2002
Mr. Neil Laird
Page 2 of 2
 
This letter confirms your representations to us that: (i) you are not a party to
any employment agreement or other contract or arrangement that prohibits your
full-time employment with Docent, (ii) you will not disclose any trade secrets
or confidential information of any third party to Docent, and (iii) you do not
know of any conflict that would restrict your employment with Docent.
 
Your employment with Docent is entered into voluntarily. As a result, you may
terminate your employment with Docent at any time and for any reason simply by
notifying Docent. Likewise, Docent may terminate your employment at any time and
for any reason, with or without cause or advanced notice. This at-will
employment relationship cannot be changed except in writing signed by an
authorized officer of Docent.
 
Neil, I look forward to having you join the executive team at Docent. If you
wish to accept this employment offer under the terms described above, please
sign, date and confirm your start date below and return a copy to me within two
business days.
 
I look forward to your favorable reply and to a long and prosperous work
relationship.
 
Sincerely,
 
 
R. Andrew Eckert
President & Chief Executive Officer Docent, Inc.
 
 
Accepted:
 
/s/    NEIL J. LAIRD

--------------------------------------------------------------------------------

 
Date:
    
August 7, 2002

--------------------------------------------------------------------------------

   
Neil J. Laird
          
 
Start Date:
 
 
August 7, 2002

--------------------------------------------------------------------------------

                           